811 F.2d 1504Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Betty D. ANDERSON, Plaintiff-Appellant,v.SOUTH CAROLINA EMPLOYMENT COMMISSION;  Equal EmploymentOpportunity Commission;  South Carolina Department of MentalRetardation;  Office of Civil Rights;  South Carolina TaxCommission;  University of South Carolina;  Richard D.Riley;  Governor, South Carolina Human Affairs Commission,Defendants-Appellees.
No. 86-2161.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 28, 1986.Decided Feb. 2, 1987.

Before RUSSELL, WIDENER and HALL, Circuit Judges.
Betty D. Anderson, appellant pro se.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing the complaint is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Anderson v. South Carolina Employment Commission, C/A No. 86-1598 (D.S.C., Sept. 23, 1986).


2
AFFIRMED.